     Case 3:18-cv-01322-JAH-MSB Document 49 Filed 07/29/20 PageID.508 Page 1 of 4



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    ALEJANDRO GALLEGOS,                                 Case No.: 18cv1322-JAH (MSB)
12                                       Plaintiff,
                                                          ORDER:
13    v.
                                                          1. DENYING PLAINTIFF’S THIRD
14
                                                          MOTION FOR APPOINTMENT OF
15                                                        COUNSEL (Doc. No. 42);
16    K. SEELEY, M.D.,                                    2. GRANTING PLAINTIFF’S
17                                     Defendant.         REQUEST TO CONTINUE FINAL
                                                          PRETRIAL CONFERENCE (Doc No.
18
                                                          48); AND
19
                                                          3. SCHEDULING TELEPHONIC
20
                                                          STATUS HEARING
21
22         Pending before the Court is Plaintiff Alejandro Gallego’s (“Plaintiff) third motion
23   for appointment of counsel and motion to continue final pretrial conference. See Doc.
24   Nos. 42, 48. In support of the motion for appointment of counsel, Plaintiff argues the
25   likelihood of success on the merits and the complexity of the issues involved in the case
26   warrant the need for the court to appoint counsel. See generally Id. at 42. Plaintiff requests
27   a continuance as to the final pretrial conference and related filing dates because of his
28   ongoing recovery from COVID-19 and the challenges presented by the public health

                                                      1
                                                                                   18cv1322-JAH (MSB)
     Case 3:18-cv-01322-JAH-MSB Document 49 Filed 07/29/20 PageID.509 Page 2 of 4



1    emergency, and to allow him additional time to secure private counsel. See generally Id.
2    at 48.
3                                            DISCUSSION
4             As discussed in the Court’s previous denials of Plaintiff’s motions for appointment
5    of counsel, the Constitution provides no right to appointment of counsel in a civil case
6    unless an indigent litigant may lose his physical liberty if he loses the litigation. Lassiter v.
7    Dep’t Soc. Servs., 452 U.S. 18, 25 (1981). The Court may request an attorney voluntarily
8    to represent a person proceeding in forma pauperis who is unable to afford counsel. 28
9    U.S.C. § 1915(d). “Counsel should only be appointed in exceptional circumstances, based
10   on such factors as the likelihood of success on the merits and the ability of the plaintiff to
11   articulate his claims in light of their complexity.” Wood v. Housewright, 900 F.2d 1332,
12   1335 (9th Cir. 1990). However, appointment of counsel by the Court in such circumstances
13   is discretionary, not mandatory. United States v. $292,888.04 in U.S. Currency, 54 F.3d
14   564, 569 (9th Cir. 1995).
15            Here, Plaintiff has not demonstrated “exceptional circumstances” warranting an
16   appointment of counsel at this stage of the proceeding, nor has he shown the inability to
17   prepare and present his case without the assistance of counsel. While Plaintiff has
18   adequately articulated his claims, it is difficult to determine at this time whether it is likely
19   that Plaintiff will succeed on the merits. Although Plaintiff alleges the complexity of the
20   issues involved in the case necessitate the need for voluntary counsel, a review of the record
21   demonstrates Plaintiff’s ability to diligently represent himself in this action. Moreover,
22   circumstances common to most prisoners, such as lack of legal education and limited law
23   library access, do not establish exceptional circumstances that would warrant a request for
24   an appointment of counsel. See, e.g., Wood, 900 F.2d at 1335-36. In light of Plaintiff’s
25   current effort to secure private counsel and Plaintiff’s ability to diligently represent himself,
26   the Court finds that Plaintiff has not established the “exceptional circumstances” required
27   for the appointment of counsel, pursuant to 28 U.S.C. § 1915(e)(1).
28   ///

                                                     2
                                                                                    18cv1322-JAH (MSB)
     Case 3:18-cv-01322-JAH-MSB Document 49 Filed 07/29/20 PageID.510 Page 3 of 4



1                                        CONCLUSION
2          Accordingly, IT IS HEREBY ORDERED that:
3          1. Plaintiff’s third motion for appointment of counsel is DENIED without prejudice
4             (Doc. No. 42).
5          2. Plaintiff’s request to continue final pretrial conference and related fillings is
6             GRANTED (Doc. No. 48).
7                a. Counsel shall comply with the pre-trial disclosure requirements of Fed. R.
8                   Civ. P. 26(a)(3) by November 6, 2020. Failure to comply with these
9                   disclosure requirements could result in evidence preclusion or other
10                  sanctions under Fed. R. Civ. P. 37.
11               b. Counsel shall meet and take the action required by Local Rule 16.1(f)(4)
12                  by November 13, 2020. At this meeting, counsel shall discuss and attempt
13                  to enter into stipulations and agreements resulting in simplification of the
14                  triable issues. Counsel shall exchange copies and/or display all exhibits
15                  other than those to be used for impeachment. The exhibits shall be prepared
16                  in accordance with Local Rule 16.1(f)(4)(c). Counsel shall note any
17                  objections they have to any other parties’ Pretrial Disclosures under Fed.
18                  R. Civ. P. 26(a)(3). Counsel shall cooperate in the preparation of the
19                  proposed pretrial conference order.
20               c. Counsel for plaintiff will be responsible for preparing the pretrial order and
21                  arranging the meetings of counsel pursuant to Civil Local Rule 16.1(f). By
22                  November 20, 2020, plaintiff’s counsel must provide opposing counsel
23                  with the proposed pretrial order for review and approval. Opposing counsel
24                  must communicate promptly with plaintiff’s attorney concerning any
25                  objections to form or content of the pretrial order, and both parties shall
26                  attempt promptly to resolve their differences, if any, concerning the order.
27               d. The Proposed Final Pretrial Conference Order, including objections to any
28                  other parties’ Fed. R. Civ. P. 26(a)(3) Pretrial Disclosures shall be

                                                  3
                                                                                18cv1322-JAH (MSB)
     Case 3:18-cv-01322-JAH-MSB Document 49 Filed 07/29/20 PageID.511 Page 4 of 4



1                     prepared, served and lodged with the Court by December 2, 2020, and
2                     shall be in the form prescribed in and comply with Local Rule 16.1(f)(6).
3                e. The final Pretrial Conference is scheduled before the Court on December
4                     9, 2020 at 10:30 a.m.
5                f. The parties must review the chambers’ rules for the assigned district judge
6                     and magistrate judge.
7                g. A post trial settlement conference before a magistrate judge may be held
8                     within 30 days of verdict in the case.
9                h. The dates and times set forth herein will not be modified except for good
10                    cause shown.
11               i. Plaintiff’s counsel shall serve a copy of this order on all parties that enter
12                    this case hereafter.
13         3. The parties shall appear telephonically before this Court for a status hearing on
14            August 26, 2020 at 10:30 a.m. The parties shall contact chambers at 619-557-
15            5716.
16         IT IS SO ORDERED.
17
18
19   DATED: July 29, 2020
20
                                                   _________________________________
21                                                 Hon. John A. Houston
                                                   United States District Judge
22
23
24
25
26
27
28

                                                   4
                                                                                18cv1322-JAH (MSB)
